COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00113-CV


MARTIN B. SMITH, TONI                                             APPELLANTS
E. SMITH, AND
MARTHA A. SMITH

                                       V.

LAW OFFICE OF DALE                                                  APPELLEES
A. BURROWS, P.C.,
AND JP MORGAN
CHASE BANK, N.A.


                                   ------------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                   ------------

                       MEMORANDUM OPINION1
                                   ------------

      On January 29, 2010, the trial court signed a post-judgment garnishment

to collect on a summary judgment entered in favor of Appellee Law Office of Dale

A. Burrows.   Appellants Martin B. Smith, Toni E. Smith, and Martha Smith

thereafter timely filed a motion for new trial and a notice of appeal in both the

      1
       See Tex. R. App. P. 47.4.
underlying summary judgment case2 and this garnishment case. Appellants filed

appellate briefs in both cases. In the summary judgment case, which is being

disposed of today in a separate opinion, we reversed the trial court’s summary

judgment and remanded the case to the trial court for further proceedings.

      Here, after Appellants filed their appellate brief, arguing in four issues that

the trial court erred by granting the garnishment, Appellee filed a two-page

response stating that it had “agreed to a reversal of the trial court’s summary

judgment in favor of Appellee and a remand of the case to the trial court for

further proceedings” and that because “[a] reversal of the summary judgment

would necessitate a reversal of the garnishment as well,” “Appellee, therefore,

agrees to a reversal and remand of this case.” Based on our disposition in the

summary judgment case and Appellee’s agreement to a reversal of the

garnishment judgment, we also reverse the trial court’s judgment of garnishment

and remand it to the trial court for further proceedings. See Tex. R. App. P.

43.2(d); see also Graham Gen. Hosp. v. Phillips, No. 02-03-00231-CV, 2003 WL
22251455, at *1 (Tex. App.––Fort Worth Oct. 2, 2003, no pet.) (mem. op.)

(reversing and remanding upon parties’ agreed motion to reverse and remand).



                                                    SUE WALKER
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and GABRIEL, JJ.


      2
      The appeal from the summary judgment was docketed as case number
02-10-00112-CV.
DELIVERED: October 14, 2010